DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 3.  The phrase “each flyweight comprises a curved surface” is indefinite.  It is unclear to the Examiner whether the curved surface in claim 3 is intended to be the same or different from the curved leaf spring engaging surface recited in claim 1.
The remaining claims are indefinite due to their dependency from claim 3.


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 12, 14-20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over US Patent Application 4653620 to Czajkowski et al. in view of US Patent 3618726 to Sugahara.
Re: claims 1, 3, 12, 14, and 18-20.  Czajkowski et al. show in figures 1-3 an adaptive centrifugal  clutch assembly comprising: 
a center hub 60, 96a,b,c, one or more flyweights 120a, b, c wherein rotation of the center hub 60 causes the flyweights to rotate as described in col. 4 lines 34-41, a leaf spring 110 disposed between the center hub 60 and the one or more flyweights and particularly a rightmost portion of the one or more flyweights in a longitudinal direction an axial direction as viewed in figure 1 as broadly recited, the leaf spring 110 non-linearly varying a force on the one or more flyweights 120a, b, c as the center hub rotates due to the cooperation with the curved surface of the flyweights to the same extent as Applicant’s invention does, a leaf spring engaging surface that contacts the leaf spring, the leaf spring engaging surface on the flyweights 120a,b,c being a curved surface as shown, an amount of leaf spring engaging surface that contacts the leaf spring during rotation of the center hub increasing with increased deflection of the leaf spring to vary a stiffness parameter of the leaf spring; and a drum 70, the center hub at least portion 96a,b,c of the center hub, one or more flyweights 120a, b, c, and leaf spring 110 being disposed within the drum, the drum having an inner surface, wherein one or more friction members 126a,b,c contact the inner surface of the drum upon rotation of the center hub, the drum being in a state relative to the center hub during contact of the friction members with the inner surface of the drum, but is silent with regards to the drive being a brake with the drum being stationary relative to the center hub.   
Sugahara teaches in col. 3 lines 20-26 the use of a clutch capable of operating as a brake when the drum is held stationary.
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the invention to have modified the clutch assembly of Czajkowski et al. to have operated in such a way that the drum is held stationary relative to the center hub, in view of the teachings of Sugahara, in order to provide a means of operating as a brake that brings a moving part to a complete stop for safety purposes.
	Re: claim 2.  Czajkowski et al., as modified, teach in figures 1-3 of Czajkowski et al. of a shaft 14 connected to the center hub 60 via intervening assembly elements.
	Re: claim 4.  Czajkowski et al., as modified, teach in figures 1-3 of Czajkowski et al. the limitation wherein the curved surface defines a recess i.e. the curved surface is recessed from the raised portion of the flyweights in the area of elements 122a,b,c of the flyweight, the leaf spring extending into the recess as shown.
	Re: claim 5.  Czajkowski et al., as modified, teach in figures 1-3 of Czajkowski et al. the limitation wherein the curved surface i.e. the end portion of the curved surface defines a projection or raised portion of the flyweight shown in the area of elements 122a,b,c.
	Re: claim 7.  Czajkowski et al., as modified, teach in figures 1-3 of Czajkowski et al. the limitation wherein the leaf spring is a first leaf spring 110, the one or more flyweights comprising first 120a and second 120b flyweights, the first flyweight comprising a first flyweight curved surface as shown, the first leaf spring 110 contacting the first flyweight curved surface, the centrifugal brake comprising a second leaf spring other element 110, the second flyweight 120b comprising a second flyweight curved surface as shown, the second leaf spring contacting the second flyweight curved surface as shown in figure 2.
	Re: claims 15-17 and 23.  Czajkowski et al. show in figures 1-3 an adaptive centrifugal clutch assembly comprising: a shaft 14, a center hub 60, 96a,b,c connected to the shaft via intervening elements, one or more flyweights 120a,b,c wherein rotation of the center hub causes the flyweights to rotate as described in col. 4 lines 34-41, and the biasing member 110 connected to the center hub 60, 96a,b,c and contacting a flyweight 120a,b,c, the biasing member 110 contacting the center hub 60, 96a,b,c, but is silent with regards to the drive being a brake with the drum being stationary relative to the center hub.   
Sugahara teaches in col. 3 lines 20-26 the use of a clutch capable of operating as a brake when the drum is held stationary.
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the invention to have modified the clutch assembly of Czajkowski et al. to have operated in such a way that the drum is held stationary relative to the center hub, in view of the teachings of Sugahara, in order to provide a means of operating as a brake that brings a moving part to a complete stop for safety purposes.
With regards to claim 23 the biasing member 110 is directly connected to portion 96a,b,c the center hub 60, 96a,b,c.
Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable
over Czajkowski et al. in view of Sugahara as applied above, and further in
view of CN-2050991 (CN’991).
CN’991 teaches in figure 1 the use of a centrifugal brake assembly comprising an
end cap 10 for mounting via elements 11, 12, 13, 16 the brake assembly to a structure,
the end cap 10 maintaining the position of a drum 3, 302 in a stationary position as a
center hub19 rotates.
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the invention to have modified the centrifugal brake assembly of Czajkowski et al., as modified, to have included an end cap, in view of the teachings of CN’991, to facilitate holding the drum stationary to help achieve the braking function depending on the needed application.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new grounds of rejection do not rely on the combination of references used in the previous Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
July 30, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657